UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50587 WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4005439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 South Bedford Road, Suite 2R, Mount Kisco, NY (Address of principal executive offices) (Zip code) (914) 242-5700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 4, 2014, there were18,494,129 shares of the registrant’s common stock, $0.01 par value, outstanding. WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. TABLE OF CONTENTS Part I.Financial Information Page No. Item 1. Financial Statementsof Wright Investors’ Service Holdings and Subsidiaries 1 CondensedConsolidated Statements of Operations- Three Months and Nine Months Ended September 30, 2014 and 2013 (Unaudited) 1 CondensedConsolidated Balance Sheets - September 30, 2014 (Unaudited) and December 31, 2013 2 CondensedConsolidated Statements of Cash Flows - Nine Months Ended September 30, 2014 and 2013 (Unaudited) 3 CondensedConsolidated Statement of Changes in Stockholders’ Equity- Nine Months Ended September 30, 2014 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements - Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 18 SIGNATURES 19 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues Investment management services $ Other investment advisory services Financial research and related data Expenses Selling, general and administrative Operating loss ) Investment and other expense,net ) Gain on sale of investment in MXL - - - Change in fair value of liability forcontingent consideration ) 9 ) ) Loss from continuing operations before income taxes ) Income tax benefit 54 1 2 Loss from continuing operations ) Income (loss) from discontinued operations, net of taxes (Note 12 (a)) - ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted (loss) income per share Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - ) ) Net loss $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 1 WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, Assets (unaudited) Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable,net Refundable and prepaid income taxes 21 16 Prepaid expenses and other current assets Total current assets Property and equipment, net 34 49 Intangible assets, net Goodwill Investment in undeveloped land Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable and accrued expenses $ $ Deferred revenue 13 14 Current portion of officers retirement bonus liability Total current liabilities Liability for contingent consideration Officers retirement bonus liability, net of current portion Total liabilities Stockholders’ equity Common stock Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands, except per share amounts) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Change in liability for contingent consideration 79 Equity based compensation, including issuance of stock to directors Gain on sale of investment in MXL ) - Changes in other operating items: Accountsreceivable ) Investment securities ) 50 Deferred revenue (1 ) 8 Officers retirement bonus liability ) 16 Refundable and prepaid income taxes (5 ) 6 Income tax payable - ) Prepaid expenses and other current assets ) ) Settlement payable - Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activities Proceeds from sale of investment in MXL - Additions to property and equipment - (6 ) Net cash provided by (used in) investing activities (6
